DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 11- 12 are objected to because of the following informalities:  
Claim 11: “wherein the autonomous vehicle is configured to transport one or more passengers concurrently the autonomous robot” should read “wherein the autonomous vehicle is configured to transport one or more passengers concurrently with the autonomous robot”. 
Claim 12: “computing system comprising one or more comping devices” should read “computing system comprising one or more computing devices”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/12/18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “obtaining data associated with a request for an autonomous robot transport service; determining an availability of one or more autonomous vehicles for the autonomous robot transport service based at least in part on the request for the autonomous robot transport service; selecting an autonomous vehicle to provide transport of an autonomous robot associated with the autonomous robot transport service based at least in part on the availability of one or more autonomous vehicles and the data associated with the request for the autonomous robot transport service; generating an autonomous robot service assignment for the selected autonomous vehicle based at least in part on the data associated with the request for the autonomous robot transport service; and providing data indicative of the autonomous robot service assignment to the selected autonomous vehicle for the selected autonomous vehicle to perform the autonomous robot transport service.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites one or more processors; and one or more memories (claim 1), computing system comprising one or more comping devices (claim 12), one or more processors and one or more memories and computing system (claim 18) . These additional elements are recited at a high 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer 
Dependent claims 2-7, 13-17, 19-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12/18 without successfully integrating the exception into a practical application or providing significantly more limitations (receiving and transmitting data over a network is a well understood routine and conventional activity (please see MPEP 2106.05(d)(II)). 
Dependent claims 8-11 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (autonomous robot transport service, autonomous vehicle and autonomous robot are still recited at a high level of generality 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 11-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 2018/0086452) in view of Prakash (US 2016/0196756).
As per claim 1, Hunt discloses a computing system comprising: 
one or more processors (paragraph 38-39, 43-44); and 
one or more memories including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (paragraph 43-44), the operations comprising: 
obtaining data associated with a request for an autonomous robot transport service (paragraph 86); 
determining an availability of one or more vehicles for the autonomous robot transport service based at least in part on the request for the autonomous robot transport service (paragraph 83, 96 and 98); 
selecting an vehicle to provide transport of an autonomous robot associated with the autonomous robot transport service based at least in part on the availability of one or more 
generating an autonomous robot service assignment for the selected vehicle based at least in part on the data associated with the request for the autonomous robot transport service (paragraph 99-107); and 
providing data indicative of the autonomous robot service assignment to the selected vehicle for the selected vehicle to perform the autonomous robot transport service (paragraph 99-107).
However, Hunt does not disclose but Prakash discloses that the vehicles are autonomous vehicles (paragraph 126).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations as taught by Prakash in the teaching of Hunt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 12, Hunt discloses a computer-implemented method, the method comprising:: 
obtaining, by a computing system comprising one or more comping devices, data associated with a request for an autonomous robot transport service (paragraph 86); 
determining, by the computing system, an availability of one or more vehicles for the autonomous robot transport service based at least in part on the request for the autonomous robot transport service (paragraph 83, 96 and 98); 
providing, by the computing system, one or more of service timing or service pricing to a user requesting the autonomous robot transport service based at least in part on the data associated with the request for the autonomous robot transport service and the availability of one or more vehicles (paragraph 101)
selecting, by the computing system, an vehicle to provide transport of an autonomous robot associated with the autonomous robot transport service based at least in part on the availability of one or more vehicles and the data associated with the request for the autonomous robot transport service (paragraph 99-107); 
generating, by the computing system, an autonomous robot service assignment for the selected vehicle based at least in part on the data associated with the request for the autonomous robot transport service (paragraph 99-107); and 
providing, by the computing system, data indicative of the autonomous robot service assignment to the selected vehicle. (paragraph 99-107).
However, Hunt does not disclose but Prakash discloses that the one or more vehicles are autonomous vehicles (paragraph 126).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations as taught by Prakash in the teaching of Hunt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
As per claim 18, Hunt discloses a system comprising: 
An autonomous robot (paragraph 15);
A computing system comprising: one or more processors (paragraph 38-39, 43-44); and 
one or more memories including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (paragraph 43-44), the operations comprising: 
obtaining data associated with a request for an autonomous robot transport service (paragraph 86); 
determining an availability of one or more vehicles for the autonomous robot transport service based at least in part on the request for the autonomous robot transport service (paragraph 83, 96 and 98); 
selecting an vehicle to provide transport of an autonomous robot associated with the autonomous robot transport service based at least in part on the availability of one or more vehicles and the data associated with the request for the autonomous robot transport service (paragraph 99-107); 
generating an autonomous robot service assignment for the selected vehicle based at least in part on the data associated with the request for the autonomous robot transport service (paragraph 99-107); and 
providing data indicative of the autonomous robot service assignment to the selected vehicle for the selected vehicle to perform the autonomous robot transport service (paragraph 99-107).
However, Hunt does not disclose but Prakash discloses that the vehicles are autonomous vehicles (paragraph 126); the one or more autonomous vehicles configured to transport the autonomous robot along with one or more passengers (paragraph 38); the autonomous robot comprising: one or more compartments configured to provide for transporting at least one item (fig. 3a, paragraph 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations as taught by Prakash in the teaching of Hunt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2/13/19, Hunt discloses wherein the data associated with the request for the autonomous robot transport service comprises one or more of: a pickup location; a drop off location; a pickup time period; a drop off time period; routing preferences; a number of autonomous robots in a shipment group; or requested vehicle infrastructure services (paragraph 86, routing preferences).
As per claim 3/14, Hunt discloses wherein determining the availability of one or more autonomous vehicles for the autonomous robot transport service is further based on one or 
As per claim 4, Hunt discloses wherein the data indicative of the autonomous robot service assignment comprises one or more of: a pickup location for the autonomous robot; a destination location for the autonomous robot; a time period for the autonomous robot transport service; routing for the autonomous robot transport service; or identification data associated with autonomous robot (paragraph 107, pickup location).
As per claim 5, Hunt discloses wherein the operations further comprise: generating one or more of service timing and service pricing based on the data associated with the request for the autonomous robot transport service (paragraph 101).
As per claim 6, Hunt discloses wherein the operations further comprise: providing one or more of data associated with the autonomous robot service assignment or data associated with the selected autonomous vehicle to the autonomous robot (paragraph 130, engagement point).
As per claim 7, Hunt discloses wherein the data associated with the autonomous robot service assignment or data associated with the selected autonomous vehicle comprises data indicative of a pickup location to allow the autonomous robot to travel to the pickup location (paragraph 130, engagement point).
As per claim 8/16, Hunt does not disclose but Prakash discloses wherein the autonomous robot transport service comprises transporting the autonomous robot for a delivery of one or more items loaded onboard the autonomous robot to a recipient (paragraph 35, 37, 47, 64 and 73).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations as taught by Prakash in the teaching of Hunt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Hunt highly suggests but does not explicitly disclose but Prakash discloses wherein the autonomous vehicle is configured to transport one or more passengers concurrently the autonomous robot (paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations as taught by Prakash in the teaching of Hunt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15, Hunt discloses wherein the method further comprises: providing, by the computing system, data indicative of an autonomous vehicle pickup location to the autonomous robot to allow the autonomous robot to travel to the autonomous vehicle pickup location and facilitate boarding the autonomous vehicle (paragraph 130, engagement point).
Claim(s) 9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 2018/0086452) in view of Prakash (US 2016/0196756), as disclosed in the rejection of claim 1/12/18, in further view of Siegel (US 2015/0370251).
As per claim 9/17, Hunt in view of Prakash highly suggest but do not explicitly disclose but Siegel discloses wherein the autonomous robot transport service comprises the autonomous robot remaining onboard the autonomous vehicle to allow for dispensing of one or more items loaded onboard the autonomous robot (paragraph 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Siegel in the teaching of Hunt in view of Prakash, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 20, Hunt does not disclose but Prakash discloses an autonomous robot with one of the one or more compartments (fig. 3a, paragraph 64). However, Hunt in view of Prakash highly suggest but do not explicitly disclose but Siegel discloses wherein the autonomous robot transport service comprises the autonomous robot remaining onboard the selected autonomous vehicle to allow for dispensing of one or more items from autonomous robot (paragraph 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Siegel in the teaching of Hunt in view of Prakash, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 2018/0086452) in view of Prakash (US 2016/0196756), as disclosed in the rejection of claim 1, in further view of Bushmueller (US 2016/0257401).
As per claim 10, Hunt discloses wherein the request for the autonomous robot transport service comprises a request to retrieve autonomous robot (paragraph 99-107). However, Hunt in view of Prakash does not explicitly disclose but Bushmueller discloses a request to retrieve the autonomous robot from a prior delivery location (paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bushmueller in the teaching of Hunt in view of Prakash, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628